      Case 1:19-cv-10578-AJN-SDA Document 62 Filed 08/18/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                               8/18/2020
 Ashu Shukla,

                                Plaintiff,
                                                              1:19-cv-10578 (AJN) (SDA)
                    -against-
                                                              ORDER
 Deloitte Consulting LLP,

                                Defendant.


STEWART D. AARON, United States Magistrate Judge:

       Plaintiff shall respond to Defendant’s motion to partially dismiss Plaintiff’s Third

Amended Complaint (ECF No. 56) no later than September 11, 2020. Defendant’s reply shall be

filed by October 2, 2020.

SO ORDERED.

DATED:          New York, New York
                August 18, 2020

                                                     ______________________________
                                                     STEWART D. AARON
                                                     United States Magistrate Judge
